DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2020 and 3/9/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-14 and  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powell (20040156130) hereafter Powell.
 	Regarding claim 1, Powell discloses in fig. 2 a near-eye light field display device comprising a first lens (105), a micro-lens array (140), a second lens (106), and a display panel (122) sequentially arranged from an eye side to a display side along a central optical axis (fig. 2), wherein the display panel (122) is adapted to provide an image beam, and the micro-lens array (140) comprises an eye-side surface facing the eye side and allowing the image beam to pass through, and a display-side surface facing the display side and allowing the image beam to pass through, wherein the eye-side surface of the micro-lens array is provided with a plurality of eye-side micro lenses (fig. 15A), the display-side surface of the micro-lens array is provided with a plurality of display-side micro lenses (fig. 15A), the plurality of eye-side micro lenses are arranged equidistantly in a first pitch, the plurality of display-side micro lenses are arranged equidistantly in a second pitch, and the first pitch is different from the second pitch (fig. 2, 15A, par. [0120]).  	Regarding claim 2, Powell discloses the near-eye light field display device according to claim 1, wherein the display panel has a plurality of display regions, and the plurality of display regions are capable of providing a plurality of sub-image beams to form the image beam, wherein the sub-image beam provided by the display region is correspondingly transmitted to one of the display-side micro lenses and one of the eye-side micro lenses (fig. 2, 15A, par. [0120]). 	Regarding claim 3, Powell discloses the near-eye light field display device according to claim 1, wherein the first pitch is less than the second pitch (par. [0120]).  	Regarding claim 7, Powell discloses the near-eye light field display device according to claim 1, wherein a central eye-side micro lens among the plurality of eye-side micro lenses and a central display-side micro lens among the plurality of display-side micro lenses are optically coaxial with each other (fig. 2, 15A, par. [0120])..  	Regarding claim 8, Powell discloses the near-eye light field display device according to claim 1, wherein each of the eye-side micro lenses has a convex surface facing the eye side, and each of the display-side micro lenses has a convex surface facing the display side (fig. 2, 15A, par. [0120]). 	Regarding claim 9, Powell discloses the near-eye light field display device according to claim 1, wherein each of the eye-side micro lenses has a concave surface facing the eye side, and each of the display-side micro lenses has a convex surface facing the display side (fig. 2, 15A, par. [0120]).   	Regarding claim 10, Powell discloses the near-eye light field display device according to claim 1, wherein each of the eye-side micro lenses has a convex surface facing the eye side, and each of the display-side micro lenses has a concave surface facing the display side (fig. 2, 15A, par. [0120]). 	Regarding claim 11, Powell discloses the near-eye light field display device according to claim 1, wherein the plurality of eye-side micro lenses and the plurality of display-side micro lenses are respectively arranged in an array (fig. 2, 15A, par. [0120]).  	Regarding claim 12, Powell discloses the near-eye light field display device according to claim 1, wherein the plurality of eye-side micro lenses are arranged radially around the central optical axis, and the plurality of display-side micro lenses are arranged radially around the central optical axis (fig. 2, 15A, par. [0120]). 	Regarding claim 13, Powell discloses the near-eye light field display device according to claim 1, wherein the first lens and the second lens both have a positive refractive power (par. [0121]).  	Regarding claim 14, Powell discloses the near-eye light field display device according to claim 1, wherein a number of the plurality of eye-side micro lenses is equal to a number of the plurality of display-side micro lenses (fig. 2, 15, par. [0120][0121]).

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
  	Regarding claim 4 (and its dependents), the prior art does not disclose the claimed near-eye light field display specifically including as the distinguishing features in combination with the other limitations the claimed “wherein the micro-lens array satisfies a conditional formula: f.sub.MLA>0, where f.sub.MLA is defined by an equation below: f MLA = ( n - 1 ) .times. ( 1 R 1 - 1 R 2 + ( n - 1 ) .times. d nR 1 .times. R 2 ) ##EQU00003## where f.sub.MLA is an equivalent focal length of the micro-lens array, n is a refractive index of a material of the micro-lens array, wherein each of the eye-side micro lenses has a first curved surface facing the eye side, each of the display-side micro lenses has a second curved surface facing the display side, R.sub.1 is a radius of curvature of the first curved surface, R.sub.2 is a radius of curvature of the second curved surface, and d is a distance between the eye-side surface and the display-side surface.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C. JONES/Primary Examiner, Art Unit 2872